 



EXHIBIT 10.8

 

PROPERTY MANAGEMENT AGREEMENT

 

 

AMONG

 

SGO MN West Village, LLC,

SGO MN Maplewood, LLC,

SGO MN Westgate Shopping Center, LLC,

SGO MN Westlake Center, LLC,

SGO MN Omaha, LLC,

SGO MN Jamestown Business Center, LLC,

SSGO MN Lakeville, LLC,

SGO MN Southpond, LLC,

SGO MN 4615 Grand, LLC,

SGO MN Med Park, LLC,

SGO MN Burnsville, LLC, and

SGO MN Evergreen, LLC,

each as a "Property Owner"

 

AND

 

GLENBOROUGH, LLC,

as "Manager"

 

 

EFFECTIVE DATE: September 30, 2015

 



 

 

 

PROPERTY MANAGEMENT agreement

 

This Property Management Agreement ("Agreement") is entered into effective as of
September 30, 2015 ("Effective Date"), by and among SGO MN West Village, LLC, a
Delaware limited liability company ("West Village Owner"); SGO MN Maplewood,
LLC, a Delaware limited liability company ("Maplewood Owner"); SGO MN Westgate
Shopping Center, LLC, a Delaware limited liability company ("Westgate Owner");
SGO MN Westlake Center, LLC, a Delaware limited liability company ("Westlake
Center Owner"); SGO MN Omaha, LLC, a Delaware limited liability company ("Omaha
Owner"); SGO MN Jamestown Business Center, LLC, a Delaware limited liability
company ("Jamestown Owner"); SGO MN Lakeville, LLC, a Delaware limited liability
company ("Lakeville Owner"); SGO MN Southpond, LLC, a Delaware limited liability
company ("Southpond Owner"); SGO MN 4615 Grand, LLC, a Delaware limited
liability company ("4615 Grand Owner"); SGO MN Med Park, LLC, a Delaware limited
liability company ("Med Park Owner"); SGO MN Burnsville, LLC a Delaware limited
liability company ("Burnsville Owner"); and SGO MN Evergreen, LLC, a Delaware
limited liability company ("Evergreen Owner") (individually and collectively,
"Property Owners"), and Glenborough, LLC, a Delaware limited liability company
("Manager").

 

RECITALS

 

WHEREAS, MN Retail Grand Avenue Partners, LLC, a Delaware limited liability
company ("MN Retail"), GLB SGO MN, LLC, a Delaware limited liability company
("Operating Member"), and SRT SGO MN, LLC ("SRT"), have entered into that
certain Limited Liability Company Agreement of SGO MN Retail Acquisitions
Venture, LLC ("Owner") dated as of September 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the "Company LLC Agreement"). Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Company LLC
Agreement.

 

WHEREAS, Owner is the sole member of (i) West Village Owner, which owns the real
property identified on Exhibit A-1, which real property is improved by certain
improvements (the "MN West Village Property"), (ii) Maplewood Owner, which owns
the real property identified on Exhibit A-1, which real property is improved by
certain improvements (the "MN Maplewood Property"), (iii) Westgate Owner, which
owns the real property identified on Exhibit A-1, which real property is
improved by certain improvements (the "MN Westgate Property"), (iv) Westlake
Center Owner, which owns the real property identified on Exhibit A-1, which real
property is improved by certain improvements (the "MN Westlake Property"),
(v) Omaha Owner, which owns the real property identified on Exhibit A-1, which
real property is improved by certain improvements (the "MN Omaha Property"),
(vi) Jamestown Owner, which owns the real property identified on Exhibit A-1,
which real property is improved by certain improvements (the "MN Jamestown
Property"), (vii) Lakeville Owner, which owns the real property identified on
Exhibit A-1, which real property is improved by certain improvements (the "MN
Lakeville Property"), (viii) Southpond Owner, which owns the real property
identified on Exhibit A-1, which real property is improved by certain
improvements (the "MN Southpond Property"), (ix) 4615 Grand Owner, which owns
the real property identified on Exhibit A-1, which real property is improved by
certain improvements (the "MN 4615 Grand Property"), (x) Med Park Owner, which
owns the real property identified on Exhibit A-1, which real property is
improved by certain improvements (the "MN Med Park Property"), (xi) Burnsville
Owner, which owns the real property identified on Exhibit A-1, which real
property is improved by certain improvements (the "MN Burnsville Property"), and
(xii) Evergreen Owner, which owns the real property identified on Exhibit A-1,
which real property is improved by certain improvements (the "MN Evergreen
Property"); and

 

WHEREAS, each of the Property Owners (defined below) desires to engage Manager
to manage the Property owned by it upon the terms and conditions herein stated,
and Manager desires to act as the manager for the Properties upon such terms and
conditions.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Defined Terms. The following terms have the indicated meaning:

 



 

 

 

"Accounts" shall have the meaning set forth in Section 5(f).

 

"Affiliated" or "Affiliate" means, with respect to any Person, (a) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, (b) any Person who
is an Immediate Family Member of such Person or (c) any Person in which such
Person or one or more of the Immediate Family Members of such Person has a ten
percent (10%) or more direct or indirect beneficial interest (whether an
initial, residual or contingent interest) or as to which such Person, directly
or indirectly, serves as a managing member, general partner, trustee or in a
similar fiduciary or management capacity.

 

"Agreement" shall have the meaning set forth in the Preamble.

 

"Approval Guidelines" shall have the meaning set forth in Exhibit D.

 

"Bankruptcy" means the occurrence of any of the following events with respect to
a particular Person: (a) the filing by such Person of an application for, or a
consent to, the appointment of a trustee for such Person's assets; (b) the
filing by such Person of a voluntary petition in bankruptcy or the filing of a
pleading in any court of record admitting in writing its inability to pay its
debts as they come due; (c) the making by such Person of a general assignment
for the benefit of creditors; (d) the filing by such Person of an answer
admitting the material allegations of, or its consenting to or defaulting in
answering, a bankruptcy petition filed against it in any bankruptcy proceeding;
or (e) the entry of an order, judgment, or decree by any court of competent
jurisdiction adjudicating such Person a bankrupt or appointing a trustee of its
assets, and such order, judgment, or decree continues unstayed and in effect for
a period of one hundred twenty (120) days.

 

"Budget" shall mean the budget covering the anticipated operations of the
Properties provided to Manager by Property Owners, as amended, revised or
replaced from time to time with Property Owners' approval.

 

"Business Day" means any day other than Saturday, Sunday, any day that is a
legal holiday in the State of California, or any other day on which banking
institutions in California are authorized to close. For the avoidance of doubt,
any reference to "day(s)" (and not "Business Days") in this Agreement shall mean
calendar days.

 

"Company LLC Agreement" shall have the meaning set forth in the Recitals.

 

"control" (including the terms "controlling", "controlled by" and "under common
control with") means the possession, direct or indirect, of the power (i) to
vote ten percent (10%) or more of the outstanding voting securities of such
Person; or (ii) to otherwise direct management policies of such Person by
contract or otherwise.

 

"Construction Management Fee" shall have the meaning set forth in Exhibit B.

 

"Duties" shall have the meaning set forth in Section 2(a).

 

"Effective Date" shall have the meaning set forth in the Preamble.

 

"Gross Revenues" shall have the meaning set forth in Exhibit B.

 

"Immediate Family Member" means the parents, siblings, spouse, children,
step-children and in-laws of a Person.

 

"Indemnified Party" shall have the meaning set forth in Section 10(c).

 

"Indemnitor" shall have the meaning set forth in Section 10(c).

 

"Laws" shall have the meaning set forth in Section 5(c)(iii).

 

"Leasing Commissions" shall have the meaning set forth in Exhibit B.

 



 3 

 

 

"Loan" means, collectively, each of the mortgage loans made from time to time to
a Property Owner which loan is secured by a Property and evidenced by the Loan
Documents.

 

"Loan Documents" means the note(s), the mortgage(s) and the other loan documents
executed and delivered by Property Owners and/or certain of their Affiliates and
the applicable guarantor(s) and/or indemnitor(s) to a lender in connection with
the Loan.

 

"Locked Account" shall have the meaning set forth in Section 5(f).

 

"Losses" shall have the meaning set forth in Section 10(a).

 

"Manager" shall have the meaning set forth in the Preamble.

 

"Management Fee" shall have the meaning set forth in Exhibit B.

 

"Maximum Contract Amount" means $25,000.

 

"MN Retail" shall have the meaning set forth in the Recitals.

 

"Notices" shall have the meaning set forth in Section 14(b).

 

"Operating Account" shall have the meaning set forth in Section 5(f).

 

"Operating Guidelines" shall mean the proposed operating guidelines for the
Properties provided to Manager by Property Owners, as amended, revised or
replaced from time to time.

 

"Operating Member" shall have the meaning set forth in the Recitals.

 

"Operating Plan" shall mean the strategic and comprehensive operating plan
covering the anticipated operations of the Properties provided to Manager by
Property Owners as amended, revised or replaced from time to time.

 

"Owner" means SGO MN Retail Acquisitions Venture, LLC, a Delaware limited
liability company.

 

"Person" means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or agency or instrumentality thereof.

 

"Pre-Approved Contracts" shall have the meaning set forth in Section 5(d).

 

"Properties" means, collectively, MN West Village Property; MN Maplewood
Property; MN Westgate Property; MN Westlake Center Property; MN Omaha Property;
MN Jamestown Property; MN Lakeville Property; MN Southpond Property; MN 4615
Grand Property; MN Med Park Property; MN Burnsville Property; and MN Evergreen
Property. Each of the Properties is referred to herein individually as a
"Property".

 

"Property Owners" means, collectively, West Village Owner; Maplewood Owner;
Westgate Owner; Westlake Center Owner; Omaha Owner; Jamestown Owner; Lakeville
Owner; Southpond Owner; 4615 Grand Owner; Med Park Owner; Burnsville Owner; and
Evergreen Owner. Each of the Property Owners is referred to herein individually
as a "Property Owner".

 

"Reasonable Period" means, with respect any defaulting party under this
Agreement, a period of ten (10) calendar days after such defaulting party
receives written notice of its default from the other party; provided, however,
that if such breach can be cured but cannot reasonably be cured within such
10-day period, the period shall continue, if the defaulting party commences to
cure the breach within such 10-day period, for so long as the defaulting party
diligently prosecutes the cure to completion up to a maximum of the lesser of
(a) twenty (20) calendar days, or (b) the period of time allowed for such
performance under any material agreement affecting any Property, including
without limitation, the Loan Documents.

 



 4 

 

 

"Recoveries" shall have the meaning set forth in Section 6(a).

 

"Renewal" shall have the meaning set forth in Section 3(a).

 

"Requirements" shall have the meaning set forth in Section 5(c)(iii).

 

"Security Deposit Account" shall have the meaning set forth in Section 5(f).

 

"Services" shall have the meaning set forth in Section 2(a).

 

"Term" shall have the meaning set forth in Section 3(a).

 

"Trademarks" means all trademarks, trade names, corporate names, company names,
business names, fictitious business names, Internet domain names, service marks,
trade dress, certification marks, collective marks, logos, other source or
business identifiers, designs and general intangibles of a like nature.

 

"Transfer" means a sale, assignment, transfer or hypothecation, directly or
indirectly, at any tier or level.

 

Section 2. Appointment of Manager; Standard of Performance; Authority.

 

(a) Appointment. Manager shall have responsibility for the day-to-day management
and operation of the Properties and all facilities thereon or associated
therewith and shall assume and discharge all responsibilities which accrue
during the Term in connection with managing, operating and maintaining the
Properties, but only to the extent described in this Agreement and in each case
subject to the terms and conditions of the Company LLC Agreement and the Budget
and Operating Plan (collectively, the "Duties"). Manager's Duties include, but
are not limited to the services described in Section 5 of this Agreement (the
"Services"). In performing its obligations and exercising its rights hereunder,
Manager shall meet with the Property Owners, or if directed by the Property
Owners, Owner, from time to time at Property Owners' request to discuss matters
hereunder relating to the Properties and Manager's Duties.

 

(b) Standard of Performance. Manager shall discharge and perform its Duties and
obligations under this Agreement in a prudent, diligent, careful, timely and
professional manner. Manager shall perform the Services on the terms and
conditions set forth in this Agreement, and in performing such Services, Manager
shall act in the best interest of each Property Owner. Manager shall use
diligent efforts to maximize revenues and minimize expenses and losses. The
Services shall be of, and the Properties shall be managed, operated and
maintained in a manner consistent with, a scope and quality not less than the
scope and quality generally performed by professional managers of similar
projects in the respective location of each of the Properties and the
surrounding areas (subject to the terms and conditions of the Company LLC
Agreement and the Budget and Operating Plan). Manager will at all times act in
good faith and in a diligent manner with respect to the proper protection of and
accounting for Property Owners' assets; provided, however, that in no event
shall Manager bear any responsibility for loss due to deposits or investments
with depository institutions in accounts designated or approved by Property
Owners.

 

(c) Authority. Notwithstanding anything to the contrary provided elsewhere
herein, Manager (i) shall not make any decision which is inconsistent with the
Budget and Operating Plan or in excess of the limitation contained in the
Approval Guidelines without the prior written consent of Property Owners, and
(ii) shall be entitled to make and implement any decision which is consistent
with the Budget and Operating Plan and is within the limitations contained in
the Approval Guidelines, including without limitation the entering into on
behalf of, and in the name of a Property Owner, of Pre-Approved Contracts, other
contracts approved by the applicable Property Owner, and contracts for which a
Property Owner's consent is not necessary, and making expenditures and taking
other actions authorized hereby, in connection with the performance of its
maintenance and management duties hereunder. Without limiting the generality of
the foregoing, Manager agrees that under any circumstance where any action,
expenditure, decision, commitment, agreement, consent or approval would, under
the Company LLC Agreement, require the consent or approval of MN Retail, Manager
shall not have the authority under this Agreement to take such action, make such
expenditure, decision, commitment or agreement or grant such consent or approval
unless and until Manager has received the written approval of MN Retail. Manager
acknowledges that it is an Affiliate of Operating Member (the current Managing
Member of the Company), and has reviewed the Company LLC Agreement and is
familiar with those actions, expenditures, decisions, commitments, agreements,
consents and approvals requiring the consent or approval of MN Retail. Without
limiting the generality of the foregoing, Owner and Property agree that under
any circumstance where any action, expenditure, decision, commitment, agreement,
consent or approval would, under the Company LLC Agreement, be permitted of
Operating Member or Manager under the LLC Agreement and would not require the
consent or approval of MN Retail, Manager shall have the authority under this
Agreement to take such action, make such expenditure, decision, commitment or
agreement or grant such consent or approval under this Agreement without further
consent or approval.

 



 5 

 

 

Section 3. Term of Agreement, Termination.

 

(a) Initial Term; Post-Initial Term.

 

(i) This Agreement shall commence as of the Effective Date and unless terminated
sooner in accordance with this Section 3, shall continue while the Company owns
the Company Property and Operating Member owns a Percentage Interest of at least
five percent (5%), and provided that (i) no Event of Default by Operating Member
or any of its Affiliates then exists under the LLC Agreement or under this
Agreement, and (ii) Operating Member has not been removed as the Managing Member
pursuant to the LLC Agreement (the "Initial Term").

 

(ii) From and after the end of the Initial Term, this Agreement shall continue
for one (1) year (the "Post-Initial Term"), unless sooner terminated in
accordance with this Section 3 and, to the extent permissible under applicable
Laws, the Post-Initial Term shall be automatically renewed for consecutive
periods of one (1) year (each a "Renewal") unless either Property Owners, on one
hand, or Manager, on the other hand, notifies the other in writing at least
thirty (30) days prior to the expiration date of the Post-Initial Term (as
extended by any Renewal, if applicable) that it declines to so renew this
Agreement. In no event shall the Post-Initial Term (as extended pursuant to one
or more Renewals) extend beyond ten (10) years from the Effective Date. The term
"Term" used herein shall mean either the Initial Term or Post-Initial Term, as
applicable.

 

(b) Automatic Termination. This Agreement shall terminate automatically upon the
occurrence of any of the following:

 

(i) Upon the consummation of the final sale or other disposition (including,
without limitation, by foreclosure or deed in lieu of foreclosure) of all of the
Properties to a third party (this Agreement shall terminate with respect to any
Property sold or otherwise disposed if less than all of the Properties are sold
or otherwise disposed and shall, unless otherwise terminated, continue in full
force and effect with respect to the balance of the Properties);

 

(ii) If all or substantially all of the Properties shall be taken by
condemnation (this Agreement shall terminate with respect to any Property taken
by condemnation if less than all of the Properties are so taken, and shall,
unless otherwise terminated, continue in full force and effect with respect to
the balance of the Properties); or

 

(iii) If a Bankruptcy occurs with respect to Manager.

 

(c) Termination by Owner. Property Owners may, in addition to its other rights
and remedies given hereunder or at law or in equity, (i) terminate this
Agreement and Manager's status as Manager immediately upon written notice to
Manager "for cause" (as defined in the Company LLC Agreement) or "for lack of
performance" (as defined in the Company LLC Agreement) or (ii) terminate this
Agreement at any time during the Post-Initial Term upon thirty (30) days' prior
written notice to Manager for any or no reason, without cause. Upon the giving
of written notice of termination by Property Owners to Manager "for cause"
pursuant to Section 3(c)(i), this Agreement shall immediately terminate, and (A)
Manager shall immediately cease to be the Manager hereunder, (B) the payment of
the Management Fee shall immediately cease and Manager shall not be entitled to
any further payment of the Management Fee (or any portion thereof) from and
after the date of such written notice of termination, and (C) Manager shall
cooperate with Property Owners in transferring responsibility for managing the
Properties as set forth in Section 3(f) hereof. Upon the giving of written
notice of termination by Property Owners to Manager pursuant to Section
3(c)(ii), this Agreement shall terminate on the date which is thirty (30) days
after Manager's receipt of written notice of termination pursuant to Section
3(c)(ii), and (A) Manager shall cease to be the Manager hereunder as of such
date, (B) the payment of the Management Fee shall cease as of such date and
Manager shall not be entitled to any further payment of the Management Fee (or
any portion thereof) from and after such date, and (C) Manager shall cooperate
with Property Owners in transferring responsibility for managing the Properties
as set forth in Section 3(f) hereof.

 



 6 

 

 

(d) Termination by Manager. Manager, in addition to its remedies hereunder and
at law, shall have the right to terminate this Agreement by written notice to
Property Owners (i) if Property Owners breach any of their material obligations
under this Agreement and such material breach is not cured by Property Owners or
on Property Owners' behalf within a Reasonable Period, or (ii) at any time, for
any or no reason, upon sixty (60) days' prior written notice to Property Owners.
Upon the giving of written notice of termination to Property Owners by Manager
pursuant to this Section 3(d), this Agreement shall terminate as of the date
which is sixty (60) days after receipt by Property Owners of such written
termination notice from Manager (the "Termination Effective Date"), and (A)
Manager shall cease to be the Manager hereunder effective as of the Termination
Effective Date (or such earlier date as Property Owners shall designate), (B)
the payment of the Management Fee shall terminate effective as of the
Termination Effective Date and Manager shall not be entitled to any further
payment of the Management Fee (or any portion thereof) from and after the
Termination Effective Date and (C) Manager shall cooperate with Property Owners
in transferring responsibility for managing the Properties as set forth in
Section 3(f) hereof.

 

(e) No Other Right to Terminate. Neither party shall have the right to terminate
this Agreement except as permitted in this Section 3.

 

(f) Duties Upon End of Term. Upon the expiration or earlier termination of the
Term, Manager shall immediately, at Owner's sole cost: (i) deliver to Owner all
books, records, files, contracts, and other documents relating to Property
Owners, the Properties and/or the performance of the Services (provided,
however, that Manager may retain copies thereof for its own records, and that in
no event does any Property Owner own, nor shall Manager be required to deliver
to Owner, any of Manager's proprietary information, systems, processes, computer
models, software or programs, including, without limitation, proprietary
handbooks or manuals that are not specific to a Property Owner or the
Properties), and all funds in Manager's possession belonging to Property Owners;
and (ii) assign, transfer, or convey to Owner (or Owner's designee) all service
contracts and personal property relating to or used in the operation and
maintenance of the Properties except personal property owned by Manager or
others (other than Property Owners); and remove all signs that it placed at the
Properties indicating that it is the property manager of same and restore all
damage resulting therefrom. Manager shall also, for a period of ninety (90) days
after the later to occur of the date of such expiration or termination or the
date on which Manager stops performing the Services, make itself reasonably
available to consult with and advise Owner and Property Owners regarding the
transition of the operation and maintenance of the Properties and the transfer
of accounts and accounting systems, in exchange for which Manager shall receive
its actual out of pocket costs and direct expenses incurred in connection
therewith from and after the date of termination.

 

(g) Payment Upon Termination. Upon expiration or termination of this Agreement
for any reason, each Property Owner shall pay to Manager upon such expiration or
the effective date of such termination, all sums then due and payable by such
Property Owner through the date of such termination or expiration; provided,
however, that each Property Owner shall have the right to offset any sums that
Manager owes to such Property Owner under this Agreement. Manager shall not have
the right to offset its fees or other compensation against any monies or
accounts belonging to Property Owners and in the possession of Manager.

 

(h) Survival. The provisions of this Section 3 shall survive the expiration or
earlier termination of this Agreement. Upon the expiration or earlier
termination of this Agreement, neither party shall have any further rights or
obligations hereunder (other than those obligations which accrued prior to the
expiration or termination of this Agreement or which by the terms hereof
expressly survive, or expressly provide for the same to be performed following,
such expiration or termination).

 



 7 

 

 

Section 4. Compensation. During the Term, and subject to the provisions of
Section 3(c) and Section 3(g) hereof, and Section 7.03(d) of the Company LLC
Agreement, Manager shall be paid compensation for performing the Services as
provided in Exhibit B for so long as Manager is performing the Services. The
Management Fee shall be paid by Property Owners to Manager on a monthly basis no
later than the tenth (10th) day of each calendar month during the Term. The
Construction Management Fee and Leasing Commissions shall be payable as and when
set forth on Exhibit B.

 

Section 5. Manager's Services. During the Term, Manager shall provide the
following Services:

 

(a) Manager shall (subject to availability of funds from Property Owners
sufficient to do so) coordinate, over-see and manage all aspects of the
management and day-to-day operations of the Properties, in compliance with the
Budget and Operating Plan, including, without limitation, the following:

 

(i) Preparing, reviewing and commenting upon the Budget and Operating Plan,
setting forth (A) the goals and objectives for the administration of each
Property, (B) the strategies and tactics for achieving those goals and
objectives and for maximizing the revenues, profits and cash flow from the
Properties, and (C) the budget for each Property.

 

(ii) If a Property Owner is obligated to or otherwise undertakes any alterations
or improvements to a leased premises (including tenant improvements) or makes
other capital improvements to any Property, then Manager shall monitor and
manage such construction activities. Manager shall review and forward to the
applicable Property Owner all space planning layouts, drawings, plans and
specifications pertaining to such construction, together with a recommendation
as to approval thereof by the applicable Property Owner. In connection with the
foregoing, Manager shall be responsible for, in accordance with the Budget and
Operating Plan (including any permitted variance hereunder) or as otherwise
approved by the applicable Property Owner: (A) hiring and monitoring one or more
duly licensed and/or qualified professionals, who shall be approved by the
applicable Property Owner in its reasonable discretion; (B) procuring and
negotiating any contracts or other agreements, including amendments thereto, for
the construction at a Property or the installation of or the furnishing of any
supplies, materials, utilities, machinery, or equipment required for the
applicable Property; (C) refining cost projections set forth in the Budget and
Operating Plan, and proposing any appropriate amendments thereto for Property
Owners' consideration; (D) monitoring and supervising all independent
contractors, suppliers, consultants and entities (collectively, the
"Contractors") engaged with the approval of the Property Owners for any
construction at a Property or any other activity within the scope of this
Agreement; (E) confirming each Contractor (including subcontractors) is
maintaining adequate insurance as otherwise required by the Operating Plan or by
Property Owners from time to time; (F) obtaining all necessary receipts,
releases, waivers discharges and assurances necessary to keep each Property free
from mechanics' and materialmen's or similar liens and claims affecting such
Property, all of which documentation shall be in such form as required by the
Property Owners and shall be obtained at the applicable Property Owner's
expense; and (G) preparing and submitting to the applicable Property Owner, for
such Property Owner's approval, all proposed master covenants, conditions and
restrictions and other related documents affecting its Property or any portion
thereof which are to be recorded against such Property or any portion thereof,
if any. Notwithstanding anything to the contrary, Manager shall not have any
liability for the design or construction means, methods, techniques, sequences
and procedures employed by any architect, design professional or general
contractor or subcontractor in the performance of its contract, and shall not be
responsible for, or have any liability for, the failure of any such architect,
design professional, general contractor or subcontractor to carry out its work.
Furthermore, Manager shall not have control over or charge of acts or omissions
of any Property Owner, any architect, design professional or any contractor or
subcontractor, or their agents or employees, or any other Persons performing
portions of the design work or construction not directly overseen by Manager.
However, the foregoing does not relieve Manager of its obligations to provide
construction monitoring and supervisory services as set forth in this Agreement
in a good and professional manner in accordance with industry standards for
property managers monitoring and supervising construction projects of similar
size, scope and quality.

 

(b) Subject to the availability of funds therefor and to the extent within the
control of Manager, take all proper and necessary actions reasonably required to
cause Property Owners at all times to perform and comply with the provisions
(including, without limitation, any provisions requiring the expenditure of
funds by Property Owners) of any loan commitment, agreement, mortgage, lease, or
other contract, instrument or agreement to which any Property Owner is a party
or which affects any Property or the operation thereof of which Manager has
knowledge;

 



 8 

 

 

(c) Without limiting the obligations of Manager under other provisions of this
Agreement, Manager will have the following additional specific duties with
respect to the Properties, subject to availability of funds therefor:

 

(i) Manager shall promptly notify Property Owners of any of the following in any
way relating to any Property promptly following Manager's receipt thereof: (A)
written notice of any claim of liability; (B) material written complaints from
any Contractor, sub-contractor, or other party involved in providing or
assisting with any construction at a Property; written notice of any default
under any Loan Document secured by a Property or any other material contract;
any summons or other legal process; (C) any material damage to, or threatened
condemnation, or acquisition in lieu of condemnation, of, a Property or any
portion thereof; and (D) any actual or alleged personal injury or material
property damage. Manager shall promptly notify the appropriate Property Owner of
any material default or alleged material default by any party under any leases
for space at a Property of which Manager is aware, as well as any other material
information particular to a Property including, without limitation, from any
city where a Property is located.

 

(ii) Manager shall take all diligent actions to enforce in all material respects
the terms of any and all contracts and to request, demand, collect and receive
all rent and other payments (including, without limitation taxes, expense
reimbursements and miscellaneous sources of income) due from tenants and any
other amounts due regarding any Property, and promptly deposit such amounts into
the applicable Operating Account. To the extent tenant leases affecting any
Property so require, Manager shall timely make or verify any calculations that
are required to determine the amount of rent and other payments (including
without limitation taxes, expense reimbursements, common area expense charges
and miscellaneous services of income) due from tenants and, where required,
shall give timely notice thereof to tenants. Subject to the terms and provisions
of this Agreement, Manager shall perform all obligations of the landlord under
the tenant leases affecting the Properties within its control, and coordinate
all relations and communications with the tenants, including, without
limitation, annual or more frequent (as applicable) reconciliations of expenses.
Manager will promptly and diligently enforce Property Owners' rights under
tenant leases, including taking the following actions where appropriate and when
authorized by Property Owners: (A) terminating tenancies; (B) signing and
serving notices; (C) instituting and prosecuting actions, and evicting tenants;
(D) recovering rents and other sums due by legal proceedings; and (E) settling,
compromising and releasing such actions or suits or reinstituting such
tenancies. Property Owners shall designate counsel for and control of all legal
action affecting the Properties, which counsel shall be retained by Manager on
behalf of Owner for such purpose. The cost of such counsel shall be advanced by
the applicable Property Owner;

 

(iii) Manager shall exercise diligent efforts to cause the Properties and all
operations of Property Owners to comply at all times in all material respects
with (A) all applicable governmental statutes, laws, rules, regulations,
ordinances, codes and orders (collectively, "Laws"), including without
limitation, all land use, zoning, subdivision, marketing, offering,
environmental and worker safety laws relating thereto and (B) all covenants,
conditions, restrictions, limitations and requirements, and all related
development and entitlement agreements, which relate to any Property or any
Property Owner or which are imposed by or in connection with any law, insurance
policy or contract, lease, mortgage or other Loan Document, contract,
restriction or covenant, or the entitlement documents of which Manager has
knowledge (collectively, the "Requirements"). Manager shall promptly notify
Property Owners if it becomes aware of any material failure or reasonable
suspicion of material failure to comply with the Laws or the Requirements;

 

(iv) Manager shall make periodic inspections of the Properties including without
limitation the tenant spaces and common areas, to determine necessary and
appropriate repairs, maintenance and replacement, and shall supervise and
perform all such maintenance, repairs and replacements, except to the extent any
such repair, maintenance or replacement is the responsibility of any tenant
under its lease of any portion of a Property (in which case Manager shall use
diligent efforts to cause the applicable tenant to perform such repairs,
maintenance and replacement) so that such Property's condition is at all times
at least as good as that of similar quality retail shopping centers or mixed use
center (as applicable) located in the regions where the Properties are located,
taking into account age and condition of the applicable Properties as of the
date hereof. Manager shall maintain businesslike relationships with tenants and
shall receive, catalog and use reasonable efforts to respond timely to all
tenant complaints, accidents and requests for services. Manager shall keep
systematic up to date records showing the action(s) taken with respect to each
complaint or request. Manager may adopt and from time to time modify the rules
and regulations of the Properties intended to govern the day-to-day activities
of the tenants, but only to the extent that such rules and regulations do not
conflict with the provisions of this Agreement, or the terms of the leases at
the particular Property. Manager shall ensure that all tenants are informed with
respect to such rules, regulations and notices as may be promulgated by Property
Owners or Manager.

 



 9 

 

 

(v) Manager shall obtain prior written approval from Property Owners for any
expenditure for repairs, improvements or work in excess of the limitation
contained in the Approval Guidelines, unless the item is an item specifically
called for by the Budget, or is emergency repairs and such repairs are necessary
to: (A) prevent additional damage or a materially greater total expenditure; (B)
protect the applicable Property from damage or to maintain necessary services or
conditions; and (C) protect the safety of occupants of applicable Property or
their belongings, in which case prompt verbal notice shall suffice. Manager
shall notify Property Owners in writing, in detail, of all such emergency
repairs as soon as reasonably practicable following the making of the repairs
and shall provide to Property Owners invoices reflecting the cost of such
repairs. Manager shall endeavor to use Contractors pre-approved by Property
Owners for all such emergency repairs;

 

(vi) Except to the extent such matters are the responsibility of the applicable
tenants under space leases of portions of a Property (in which case Manager
shall oversee and use diligent efforts to cause the implementation of such
responsibilities by the applicable tenant), and subject to the availability of
funds therefor in accordance with the terms hereof, Manager will arrange for all
utilities, services, equipment and supplies necessary for the management,
operation, maintenance and servicing of the Properties. Except to the extent
maintained in the names of such tenants, all utilities contracts shall be in the
name of the applicable Property Owner, with all notices to be addressed to such
Property Owner, in care of Manager, at Manager's address. Except to the extent
maintained in the names of such tenants, all utility deposits shall be in the
applicable Property Owner's name, and Manager will use diligent efforts to
obtain deposit reductions and refunds. All utility deposit refunds shall be
remitted directly to the applicable Property Owner;

 

(vii) Manager will promptly recommend from time to time the advisability of
contesting either the validity or the amount of personal and real property
taxes, if Manager deems such a contest appropriate. Manager shall pay all such
taxes unless Property Owners direct Manager otherwise or Property Owners fail to
provide sufficient funds to do so;

 

(viii) Manager will fully cooperate with Property Owners and Property Owners'
representatives, including leasing agents, tax consultants, brokers involved in
the sale of the Properties, any potential purchaser of one or more of the
Properties, appraisers, and counsel with the view that such representatives
shall be able to perform their duties efficiently and without interference. Such
parties shall be allowed to visit any Property and inspect the same at such
times as Property Owners may request. If requested by Property Owners, Manager
shall also use diligent efforts to procure estoppel certificates from tenants of
the Properties on forms approved by Property Owners. In the event Property
Owners elect to sell the one or more of the Properties, Manager shall coordinate
the marketing and sale of such Property or Properties, providing advice to
Property Owners with respect to disposition valuation and strategy, and subject
to Property Owners' approval, retaining an agent to represent Property Owners in
such sale;

 

(ix) Manager shall employ, at all times, a sufficient number of capable
employees as Manager reasonably determines is appropriate for Manager to perform
its obligations hereunder. All employees of Manager will be employed at the sole
cost of Manager, without reimbursement, except as otherwise specifically
provided in Section 4 and Section 6(a) hereof. Employees who handle or who are
responsible for funds belonging to Property Owners shall be bonded by a fidelity
bond or covered by crime/fidelity insurance in an amount equal to that provided
in Section 12(b) of this Agreement issued by a company reasonably approved by
Property Owners. All matters pertaining to the employment, supervision,
compensation, promotion, and discharge of such employees are the responsibility
of Manager, who is, in all respects, the employer of such employees. To the
extent Manager, its designee, or any subcontractor negotiates with any union
lawfully entitled to represent any such employees, it shall do so in its own
name, and shall execute any collective bargaining agreements or labor contracts
resulting therefrom in its own name, and not as an agent for Property Owners.
Manager shall fully comply with all applicable laws and regulations related to
workers' compensation, social security, ERISA, and other applicable pension
matters, unemployment insurance, hours of labor, wages, working conditions, and
other employer-employee related subjects. Manager represents that it is and will
continue to be an equal opportunity employer. This Agreement is not one of
agency, but one with Manager independently engaged in the business of performing
management and operation of properties on its own behalf as an independent
contractor. All employment arrangements are therefore solely its concern, and
Property Owners shall have no liability with respect thereto. Property Owners'
responsibility for reimbursement shall be limited to certain out of pocket costs
and expenses incurred or accrued during the Term in accordance with Section 6
hereof, and Property Owners shall not have any liability to any party for any
unpaid, unfunded, or accrued liabilities under any pension, profit sharing or
other plan covering the employees of Manager. Manager does hereby indemnify and
hold Property Owners harmless from any claims, expenses, or other losses
(including reasonable attorneys' fees and expenses) incurred by Property Owners
and arising out of any suit, order, or other claim with regard to any unpaid,
unfunded, or accrued pension, profit sharing or other such plan liabilities,
other than amounts which Property Owners are obligated to, but do not, timely
reimburse Manager for hereunder. The cost of Manager's fidelity bond or
crime/fidelity insurance shall not be a reimbursable operating expense to
Manager.

 



 10 

 

 

(x) Manager will, without additional charge, perform any other reasonable
services normally performed by property managers for no additional charge in
managing properties similar to the Properties as may be reasonably requested by
Property Owners.

 

(xi) Without expanding Manager's authority hereunder to expend funds, if
requested by Property Owners, but at Property Owners' cost and expense, Manager
will make all payments called for by the Loan, if any, and shall, to the extent
within Manager's control, manage and operate the Properties in compliance with
the terms of any applicable Loan Documents.

 

(xii) At Property Owners' cost and expense, Manager shall take all commercially
reasonable actions to enforce the terms of any and all contracts and to collect
any and all funds due or payable to Property Owners from other parties to
contracts or agreements in connection with the Properties. Property Owners
authorize Manager to request, demand, collect and receive all such funds. In the
event that Manager discovers that any party to a material contract commits a
material breach of such contract, Manager shall promptly notify Property Owners,
recommend appropriate action for Property Owners to take, and obtain Property
Owners' approval regarding the action to take in connection with such breach.
Notwithstanding the foregoing, Manager shall not commence or threaten to
commence any legal proceeding in performing its obligations under this Section
5(c)(xii) unless such proceeding and the counsel retained are approved by
Property Owners. At Property Owners' request, Manager shall institute and
coordinate such proceedings with counsel selected and approved in writing by
Property Owners, with Property Owners retaining final authority over the conduct
of any such proceedings. At Property Owners' request, Manager shall provide
Property Owners reasonable assistance in any proceedings, demands, or claims
relating to any Property, this Agreement, or Manager's performance hereunder,
which assistance shall include, without limitation, giving Property Owners all
pertinent information known to Manager and coordinating and participating in
such proceedings with Property Owners' counsel.

 

(xiii) Manager shall assist Property Owners in presentations before all public
agencies at both public and private meetings which relate to or affect any
Property, and in all dealings with the press, community leaders, owners of
adjacent property, and all other parties directly or indirectly involved with
any Property or with interests which may affect the success of any Property.

 

(d) Manager will not execute or otherwise bind any Property Owner to any
contract or agreement without (i) furnishing a copy of same to Property Owners
and (ii) receiving the prior written consent of Property Owners for contracts
exceeding the limitation contained in the Approval Guidelines or any other
contracts (regardless of size) that are not specifically budgeted for in the
Budget (including any permitted variance hereunder); provided, however, that
Manager may enter into contracts on behalf of a Property Owner in the ordinary
course of the management of the Properties for the acquisition of utility,
maintenance and other services and for the furnishing of services to tenants of
the Properties if, and to the extent, the expense to be incurred under any such
contract is set forth in the most recent approved Budget (including any
permitted variance hereunder), without receiving Property Owners' consent
("Pre-Approved Contracts"). Without limiting the generality of any other
provision of this Agreement, all contracts for repairs, capital improvements,
goods, and services exceeding the limitations contained in the Approval
Guidelines, other than Pre-Approved Contracts, shall be subject to Property
Owners' prior written approval and, unless otherwise approved by Property
Owners, all service and maintenance contracts and similar agreements (other than
elevator maintenance and security alarm service contracts with a term of no
longer than one year, or other assumed contracts disclosed in writing to
Property Owners prior to its acquisition of the Properties which are approved in
writing in advance by Property Owners, if any), regardless of size, shall, at a
minimum, contain a provision permitting Property Owners to terminate them, with
or without cause and without penalty or premium (other than payment of any
earned compensation or reimbursements otherwise due thereunder), with a thirty
(30) day notice. When taking bids or issuing purchase orders, Manager shall use
reasonable efforts to secure any and all discounts, commissions and/or rebates
which may be available in connection with such purchases, and shall credit to
the applicable Property Owner all discounts, commissions and/or rebates obtained
in connection with such purchases.

 



 11 

 

 

(e) Manager will not knowingly permit the use of any Property for any purpose
which might impair any insurance on such Property or which might render any
insured loss thereunder uncollectible or which would be in violation of any
applicable law. Manager will use diligent efforts to secure compliance by
tenants with their respective leases.

 

(f) Manager will, promptly (and not later than two (2) Business Days) following
its receipt thereof, deposit all funds collected relating to the Properties,
including security deposits, in such bank accounts as Property Owners may
designate and with such banks as Manager regularly utilizes subject to Property
Owners' reasonable approval; provided, funds tendered in connection with
execution of a new lease or a lease renewal will be deposited within two (2)
Business Days after full execution of the new lease or lease renewal. Property
Owners from time to time may designate one or more accounts for receipt of
funds, for disbursements, for holding of security deposits, and other purposes,
all of which shall be established under such terms as Property Owners may direct
and with such banks as Manager regularly utilizes, subject to Property Owners'
reasonable approval. Without limiting the generality of the foregoing, unless
Property Owners elect otherwise, such account or accounts shall consist of one
or more locked account(s) established by a Property Owner in such Property
Owner's name, over which Manager shall have no withdrawal or check writing
authority (a "Locked Account"), and one or more operating account(s), also in
such Property Owner's name, but over which Manager shall have check writing
abilities to allow it to make expenditures in accordance with the terms hereof
(the "Operating Account"). Property Owners shall have the right to make
expenditures in accordance with the terms hereof in the event that Manager fails
to do so on a timely basis if Property Owners determine in good faith that
making such expenditures would be in the best interests of the Properties. Under
no circumstances shall Manager have any right to withdraw or otherwise apply
funds held in the Locked Account, or to withdraw or otherwise apply funds held
in the Operating Account except in strict accordance with Section 6 of this
Agreement. Notwithstanding anything to the contrary in the foregoing, if
required by Property Owners, by the leases, or by law, tenant security deposits
will be deposited by Manager in one or more separate interest bearing account(s)
(the "Security Deposit Account") established in the name of Property Owners, or
one or more of them. Manager agrees to handle all tenant security deposits in
accordance with all applicable laws and regulations and in compliance with
leases. All money in the Locked Account, the Operating Account, the Security
Deposit Account and any other account maintained pursuant to the terms hereof
(collectively, the "Accounts") shall be the property of the applicable Property
Owner. In no event shall any funds of Manager be commingled with funds in any of
the Accounts. Disbursements from the Accounts shall be made by Manager in
accordance with the authority granted in this Agreement and otherwise as
Property Owners may direct from time to time. It is currently contemplated that
disbursements will, at Owner's election, be made using one of the procedures
described in Section 6, although Property Owners reserve the right to change
such procedures consistent with the terms of this Agreement. All costs
associated with maintaining a Property Owner's bank account(s) including, but
not limited to, maintenance fees, account analysis fees, lockbox services fees
and costs, positive pay charges, and wire transfer fees, shall be borne by the
applicable Owner. Manager shall avail itself of positive pay services unless
Property Owners provide Manager with written notice that Manager shall no longer
avail itself of positive pay services. Should a Property Owner not avail itself
of positive pay services, then such Property Owner will defend, indemnify and
hold Manager harmless from all fines, suits, losses, liabilities, proceedings,
claims, costs (including attorney's fees and court costs), demands, actions, or
causes of action, of any kind and of whatsoever nature, whether in contract or
tort, without regard to the cause or causes thereof arising from, growing out
of, or in any way related to a Property Owner's failure to use positive pay
services. Any interest earned on trust account funds shall belong to the
applicable Property Owner. Notwithstanding anything to the contrary herein,
Manager hereby acknowledges and agrees that each Property Owner is a single
purpose entity formed for the exclusive purpose of owning, managing, leasing,
operating, developing, improving and selling the Property owned by it and in
furtherance of such purpose acknowledges and agrees that all funds derived from
a Property and property of a particular Property Owner shall be kept separate
from funds derived from any other Property and property of any other Property
Owner.

 



 12 

 

 

(g) Manager will not retain any Affiliate or subsidiary of Manager to perform
any service for the Properties except at a fair, reasonable and competitive cost
and with prior written consent of Property Owners.

 

(h) The Contractors are responsible to Property Owners for providing (i)
services and advice regarding construction and remediation means, methods,
sequences or techniques and (ii) other services that require a professional
engineer's, architect's or other license. Property Owners understand that
Manager is not responsible for or liable to Property Owners with respect to such
services and advice; provided, however, that Manager shall take reasonable
actions to oversee the Contractors and the Contractors' performance, including,
without limitation, keeping Property Owners informed as and when funds are
required. Manager shall not be liable for any failure of performance of the
Contractors and shall not be liable for any defects or errors in the work.
Subject to Section 10(b), Manager shall not be liable for any costs whatsoever
(whether budgeted or not) incurred in connection with the Properties; all of
such costs shall remain the responsibility of Property Owners (with each being
responsible only for the costs related to its Property). The provisions of this
Section 5(h) shall survive the expiration or earlier termination of this
Agreement.

 

(i) Manager will use commercially reasonable efforts, or will cause local
leasing agents to procure tenants for each Property acceptable to Property
Owners and at rental rates consistent with the Budget and Operating Plan,
subject to the terms of this Agreement. Property Owners shall have the right to
reject any prospective tenant or proposed lease for any reason without liability
or obligation to pay any Leasing Commission to Manager or any third party. In
furtherance of its duties, Manager will, or will cause local leasing agents to,
(i) provide experienced personnel to call on and negotiate with prospective
tenants, (ii) conduct comprehensive canvassing by personal calls on prospective
tenants, (iii) advertise in appropriate media (including direct mail), as may be
customary in the location of the applicable Property for premises similar to
those available for lease, (iv) process inquiries from prospective tenants, (v)
prepare leasing brochures, (vi) place "For Lease" signs at times and in
locations acceptable to Property Owners, and in all events subject to the terms
of any existing leases at the applicable Property and (vii) cooperate with other
real estate brokers to the extent customary in the location of the applicable
Property. Manager will have no authority to execute leases at any Property on a
Property Owner's behalf, or to otherwise bind a Property Owner to enter into any
leases, and will make clear to prospective tenants that it has no such
authority.

 

(j) Manager will prepare all leases on Property Owners' standard lease form,
with such changes as may be negotiated by Manager and the prospective tenant,
however, in all events, subject to Property Owners' approval and the approval of
any lender with a Loan secured by the applicable Property, if required by the
applicable Loan Documents. Manager will comply with the lease delivery and
approval requirements of any Loan Documents pertaining to the Properties.
Manager may use manager's in-house leasing counsel for the negotiation of leases
with prospective tenant (or existing tenants with respect to lease renewals) and
Owner will reimburse Manager for the allocated cost of such in-house counsel in
accordance with Exhibit E attached hereto.

 

Section 6. Expenditure, Limitations.

 

(a) Except as otherwise set forth herein, Manager shall be obligated to make
payments, and take actions involving the expenditure of out of pocket sums,
required under this Agreement only to the extent of funds derived from the
applicable Property or provided by Property Owners. Manager shall give Property
Owners prompt notice of any expenses for the payment of which Manager does not
have sufficient funds; Manager shall not knowingly overdraw the Accounts. Unless
otherwise stated in this Agreement, including but not limited to Section 5,
Manager will not hold or administer any funds as an operating reserve for
emergencies or any other purpose for any Property or Property Owners. To the
extent not otherwise made available to Manager pursuant to the terms of this
Agreement, and subject to the terms hereof, each Property Owner shall pay or
reimburse Manager for (to the extent related to the Property owned by such
Property Owner) (i) any out of pocket expenses set forth in the Budget
(including any permitted variance hereunder), (ii) any internal costs and
expenses which shall be agreed to by Property Owners and Manager on an annual
basis and set forth in the Budget (collectively, "Recoveries"), including, but
not limited to costs and expenses of salaries, bonuses, burden and benefits of
Manager's personnel and employees, accounting, risk management, cash management,
payroll, human resources, senior operations, IT, professional liability
insurance, training, and software charges, (iii) any costs or expenses otherwise
approved by Property Owners, which are properly incurred by Manager under this
Agreement, and (iv) any other normal and customary expenses actually incurred by
Manager with respect to, and for the benefit of, the Properties; provided in no
event shall the sum of such expenses exceed $50,000 in any calendar year unless
otherwise agreed to by MN Retail. Except as set forth above, Manager shall not
(except as otherwise provided for in the Budget (including any permitted
variance hereunder)) be reimbursed for:

 



 13 

 

 

(i) Compensation or employee costs for any personnel or employees of, or
retained by, Manager;

 

(ii) Expenses for general accounting and reporting services;

 

(iii) Expenses for forms, papers, ledgers, and other supplies and equipment used
by Manager and not specifically allocated to the Properties;

 

(iv) All expenses of electronic data processing, computer services, or equipment
necessary to discharge Manager's duties and responsibilities hereunder,
including, without limitation the cost of Persons which provide such services to
Manager (other than such services and equipment located on and dedicated
exclusively to the Properties);

 

(v) Expenses or advances made to employees (other than reimbursements for the
reasonable cost of travel and other incidental expenses by Manager's employees
or principals directly related to delivery of services pursuant to this
Agreement, which reimbursements shall not exceed $5,000 per annum without MN
Retail's prior approval and shall be supported by itemized receipts); provided,
however, that Property Owners shall not reimburse the cost of travel or other
incidental expenses by any of Manager's employees or principals who are present
at a Property for thirty (30) calendar days or more in any twelve month period);

 

(vi) Expenses attributable to losses or expenses arising from the gross
negligence, willful misconduct or fraud on the part of Manager or Manager's
Affiliates, agents, or employees (provided that this Section (6)(a)(vi) shall
not limit the validity of, or affect the indemnity under, Section 10 hereof);

 

(vii) Cost of comprehensive crime/fidelity insurance or fidelity bond purchased
by Manager;

 

(viii) Training expenses;

 

(ix) Compensation and expenses applicable to time spent on matters other than
the Properties; and/or

 

(x) Any overhead expense incurred in Manager's general office; provided,
however, that notwithstanding anything to the contrary set forth in this
Agreement, Manager shall be entitled to maintain at each Property a suitable
office for such Property on a rent free basis. Property Owners shall pay all
third-party expenses related to such office including, but not limited to,
furnishings, equipment, postage and office supplies, electricity and other
utilities and telephone, pursuant to the Budget.

 

(b) Approval of a Budget by Property Owners shall not constitute authorization
for Manager to expend any money except as set forth therein or herein; provided,
however, that the foregoing shall not be construed in any way as permitting
Manager to expend money under contracts in excess of the Maximum Contract Amount
(except as otherwise approved in writing by Property Owners or pursuant to
Pre-Approved Contracts) or requiring Property Owners to fund any amounts set
forth in the Budget. Notwithstanding the foregoing, Property Owners will
indemnify, defend and hold Manager harmless from expenses Manager is authorized
to incur and does incur but which Property Owners fail to fund.

 

(c) To the extent set forth in the Budget (and subject to the availability of
funds therefor), and without further consent of Property Owners, Manager shall
pay in a timely manner all non-disputed operating expenses of Property Owners in
accordance with the terms of the Budget and the Operating Plan.

 



 14 

 

 

(d) To the extent set forth in the Budget (and subject to the availability of
funds therefor) and without further consent of Property Owners, Manager will pay
all utilities, payroll and other expenses incurred in the ordinary course of
managing the Properties and shall obtain and maintain insurance coverage on the
Properties in accordance with Section 12 of this Agreement and the Loan
Documents and pay all non-disputed taxes, assessments, charges and fees payable
in connection with the ownership, use and occupancy of the Properties.

 

(e) All expenses must be charged to the proper account as specified in the
approved chart of accounts set forth in the Budget, and no expense may be
classified or reclassified for the purpose of avoiding an excess in the budgeted
amount of a category without the prior approval of Property Owners. During the
Term, Manager shall inform Property Owners, in writing, of any major increase in
any costs and expenses that was not foreseen during the budget preparation
period and thus was not reflected in an approved Budget, and no such increase
shall be deemed approved unless Property Owners provide written consent to such
increase. Payments not specifically authorized by the Budget (including any
permitted variance hereunder) may not be made without Property Owners' prior
written consent. Manager may not vary from the Budget without Property Owners'
consent. Notwithstanding any provision to the contrary set forth in this
Agreement, Manager is specifically precluded from expending any of Property
Owners' funds or making any payments hereunder for political or charitable
contributions of any nature.

 

(f) Except for payments reflected in the Budget for debt service on the Loan (if
any), real estate taxes, insurance and utilities, third party brokerage
commissions, tenant improvements costs under tenant leases approved by Property
Owners and as provided for in Section 5(c)(v) with respect to emergencies,
Manager shall not issue a check for more than the limitation contained in the
Approval Guidelines even if expressly set forth in the Budget, without the prior
written authorization of Property Owners (in addition to its approval of the
Budget), which approval shall be evidenced by a writing from MN Retail (which
may be in the form of an e-mail).

 

(g) In managing the financial affairs of Property Owners and the Properties,
Manager shall at all times adhere to and act in accordance with United States
generally accepted accounting procedures, including, without limitation, those
relating to separation of duties.

 

(h) None of the funds transferred to or otherwise held in the Operating Account
shall be used for payment of any items of a capital nature (unless specifically
provided for in the Budget) without receiving Property Owners' prior written
approval. Notwithstanding the approval of the Budget by Property Owners, capital
expenses shall be handled in accordance with customary procedures which shall
include, without limitation, obtaining lien releases from providers of labor,
services or material.

 

(i) All disbursements, refunds and applications to rent made by Manager in
connection with tenant security deposits for the Properties shall be made by a
check (or other form of withdrawal instrument depending upon the type of account
utilized at the suggestion of Manager and approved by Property Owners) drawn on
the Security Deposit Account (or such other account to which transferred or then
held pursuant to any Loan Documents relating to the applicable Property) and
shall be substantiated by appropriate records and accounting procedures.

 

(j) If at any time Manager does not have sufficient funds on hand (excluding
amounts reserved for other purposes hereunder or under any Loan Documents
relating to the applicable Property) to pay expenses related to any Property,
then Manager shall immediately request additional funds from the applicable
Property Owner (although neither such Property Owner, nor any other Property
Owner, shall have any obligation to provide such additional funds). Manager
shall disburse such funds as it does have (excluding amounts reserved for other
purposes hereunder or under any Loan Documents relating to the any Property) to
payment of expenses in the following order of priority: first, to mortgages
encumbering the applicable Property (if any); next, to operating expenses of the
applicable Property. In no event shall the provisions of this Section 6(j)
release Property Owners of their obligations to make timely payments to Manager
in accordance with this Agreement.

 

Section 7. Books, Records and Reporting. Manager will, on behalf of Property
Owners, keep such accurate and complete files, books, and records pertaining to
its performance under this Agreement and the management of each Property, and
such other files, books, and records as Property Owners may reasonably request,
for a period of not less than three (3) years after the date of termination or
expiration of this Agreement for any reason other than a termination of this
Agreement by Property Owners (upon such termination, Manager shall promptly turn
over all such matters to Owner, subject to the limitations in Section 3). Such
books and records will include office records, bills, receipts, vouchers, bank
statements, books and records relating to the operation of the Properties
maintained on a cash basis, monthly summaries of accounts receivable and
accounts payable and the reports described in Exhibit C hereto as therein
provided. All such files, books, records and checks will be kept in a secure
location and separate from records relating to other purposes at Property
Owners' cost and expense. During the Term and during the three (3) year period
following the expiration or termination of the Term, Property Owners and their
agents, representatives, employees, or auditors may, at Property Owners' cost
and expense, at such reasonable times and business hours as Property Owners may
determine, inspect, audit, and copy any of Manager's records, files, reports,
and related materials pertaining to the Properties or to Manager's performance
under this Agreement. If an audit by Property Owners discloses any sum due
Property Owners by Manager, Manager will promptly reimburse Property Owners for
any amounts due.

 



 15 

 

 

Section 8. Property Owners' Obligation. Property Owners shall provide Manager
with such information as reasonably necessary for the effective performance of
the Services.

 

Section 9. Legal. Manager shall, in the carrying out of the Services, use only
those material legal documents, including service contracts, leases, and
agreements, the forms of which have been approved by Property Owners (including,
without limitation, pursuant to Section 5(d) hereof) or the use of which is
consistent with the Operating Guidelines or prior practice approved by Property
Owners.

 

Section 10. Indemnity and Subrogation.

 

(a) Subject to Section 10(e), each Property Owner agrees severally, but not
jointly, to indemnify and hold Manager and its managers, members, officers,
directors, shareholders, partners, employees, agents and Affiliates harmless
from and against any and all costs, expenses, attorneys' fees, suits,
liabilities, damages, or claims for damages (collectively, "Losses") to the
extent attributable to (i) such Property Owner's Property, (ii) the failure of
such Property Owner to reasonably to perform its obligations under this
Agreement, (iii) the management of such Property Owner's Property by Manager, or
(iv) the performance or exercise by Manager of the duties, obligations, powers
or authorities herein or hereafter granted to Manager, except in each case for
those actions and omissions of Manager in relation to which Manager agrees to
indemnify Property Owners pursuant to Section 10(b).

 

(b) Subject to Section 10(e), Manager agrees to indemnify and hold Owner and
each Property Owner and its managers, members, officers, directors,
shareholders, partners, employees, agents and Affiliates harmless from and
against any and all Losses, to the extent attributable to third party claims
arising from (i) any grossly negligent acts or omissions or willful misconduct
(including without limitation fraud and bad faith) of Manager, its agents or
employees, (ii) any failure of Manager to timely perform any of its obligations
under this Agreement, or (iii) any acts of Manager beyond the scope of Manager's
authority hereunder; provided, however, Manager shall not be liable for acts or
omissions performed in good faith or which are reasonably believed by Manager to
be in the best interest of the Property Owner and within the scope of authority
conferred upon Manager under this Agreement. Nothing herein shall affect Owner's
or any Property Owner's right to bring an action against Manager outside of this
indemnification resulting from a breach by Manager of this Agreement.

 

(c) "Indemnified Party" and "Indemnitor" shall mean Manager and each Property
Owner, respectively, as to Section 10(a) and shall mean Owner and each Property
Owner, on the one hand, and Manager on the other hand, as to Section 10(b). If
any action or proceeding is brought against an Indemnified Party with respect to
which indemnity may be sought under this Section 10, the Indemnitor, upon
written notice from the Indemnified Party, shall assume the investigation and
defense thereof, including the employment of counsel (which shall be reasonably
satisfactory to Indemnified Party) and payment of all expenses. The Indemnified
Party shall have the right to employ separate counsel in any such action or
proceeding and to participate in the defense thereof, but the Indemnitor shall
not be required to pay the fees and expenses of such separate counsel unless
such separate counsel is employed with the written approval and consent of the
Indemnitor, which shall not be withheld or refused if the counsel selected by
Indemnitor has a disqualifying conflict of interest.

 

(d) The indemnity in this Section 10 shall survive the expiration or termination
of this Agreement.

 



 16 

 

 

(e) Anything in this Agreement to the contrary notwithstanding, Owner, each
Property Owner and Manager hereby waive and release each other of and from any
and all right of recovery, claim, action or cause of action against each other,
their agents, officers and employees, for any loss or damage that may occur to
the Properties, improvements to the Properties, or personal property within the
Properties, by reason of fire or the elements, or other casualty, regardless of
cause or origin including negligence of Owner, a Property Owner or Manager and
their agents, officers and employees, to the extent the cause is insured against
under insurance policies carried by a Property Owner or Manager; provided,
however, that such waiver shall not include any deductible amounts on insurance
policies carried by a Property Owner or Manager. Owner, the applicable Property
Owner and Manager agree to obtain a waiver of subrogation from the respective
insurance companies which have issued policies of insurance, and to have the
insurance policies endorsed, if necessary, to prevent the invalidation of the
insurance coverages by reason of the mutual waivers. The provisions of this
Section 10(e) shall survive the expiration or earlier termination of this
Agreement.

 

Section 11. Representations and Warranties of Manager. Manager makes the
following representations, warranties and covenants to Owner and each Property
Owner all of which shall survive the execution, delivery, performance or
termination of this Agreement:

 

(a) It is duly organized, validly existing and in good standing under the laws
of its jurisdiction of formation with all requisite power and authority to enter
into this Agreement and to conduct the business of Manager.

 

(b) It has complied with and shall continue to comply with all applicable laws
in order to conduct business in the state where the Properties are located and
where the Services are to be performed and has obtained and will maintain all
licenses and permits necessary to legally and validly execute, deliver, and
perform its obligations hereunder.

 

(c) This Agreement constitutes the legal, valid and binding obligation of
Manager enforceable in accordance with its terms.

 

(d) The execution, delivery, and performance of this Agreement have been duly
authorized by all necessary action on the part of Manager.

 

(e) It shall make no representations or warranties to any third parties with
regard to Owner, and Property Owner or the Properties or the accuracy or
completeness of any information concerning Owner, any Property Owner or the
Properties obtained from Owner, any Property Owner or any other source, and
neither Owner nor any Property Owner shall be bound by any such unauthorized
representations or warranties; provided, however, that Manager may perform
normal marketing efforts with respect to the Properties.

 

(f) No consents or approvals are required from any governmental authority or
other person or entity for Manager to enter into this Agreement. All limited
liability company, corporate or partnership action on the part of Manager
necessary for the authorization, execution and delivery of this Agreement, and
the consummation of the transactions contemplated hereby, have been duly taken.

 

(g) The execution and delivery of this Agreement by Manager, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it or its properties are bound or any law, rule, regulation,
order or decree to which it or its properties are subject.

 

(h) It is in compliance with all applicable anti-money laundering and
anti-terrorist laws, regulations, rules, executive orders and government
guidance, including the reporting, record keeping and compliance requirements of
the Bank Secrecy Act ("BSA"), as amended by The International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT
Act (the "Patriot Act"), and other authorizing statutes, executive orders and
regulations administered by OFAC applicable to Manager, and related Securities
and Exchange Commission, SRO or other agency rules and regulations applicable to
Manager, and has policies, procedures, internal controls and systems that are
reasonably designed to ensure such compliance.

 



 17 

 

 

(i) Neither: (i) Manager, any Affiliate of Manager nor any Person controlled by
Manager; nor (ii) to the best of knowledge of Manager, after making due inquiry,
any Person who owns a controlling interest in or otherwise controls Manager,
directly or indirectly; nor (iii) to the best of knowledge of Manager, after
making due inquiry, if Manager is a privately held entity, any Person otherwise
having a direct or indirect beneficial interest (other than with respect to an
interest in a publicly traded entity) in Manager; nor (iv) any Person for whom
Manager is acting as agent or nominee in connection with this Agreement or the
Properties, is a country, territory, Person, organization, or entity named on an
OFAC List, nor is a prohibited country, territory, Person, organization, or
entity under any economic sanctions program administered or maintained by OFAC.

 

(j) Manager agrees that, upon receiving a request from Owner or any Property
Owner, Manager shall provide information reasonably required by such Person to
confirm that the representations, warranties and covenants continue to be true
and to comply with all applicable anti-money laundering and anti-terrorist laws,
regulations and executive orders. Manager consents to the disclosure to United
States regulators and law enforcement authorities by Owner, each Property Owner
and their Affiliates of such information about Manager that Owner or any
Property Owner reasonably deems necessary or appropriate to comply with
applicable anti-money laundering and anti-terrorist laws, regulations, and
executive orders.

 

(k) Manager represents, warrants and covenants that it and its personnel are,
and while this Agreement remains in effect, Manager and its personnel shall
continue to be, fully licensed and qualified, to the extent required by
applicable law, to perform Manager's duties and obligations hereunder. Manager
shall fully comply with all applicable Laws relating to the performance of its
duties and obligations hereunder.

 

(l) Manager agrees to notify Owner and each Property Owner promptly if there is
any change with respect to the representations provided herein.

 

For purposes of the representations, warranties and covenants set forth in this
Section 11, the term "knowledge" includes the actual knowledge of Andrew
Batinovich, the Chief Executive Officer of Manager. Manager represents and
warrants to Owner and each Property Owner that Andrew Batinovich is the Person
Affiliated with Manager with the most knowledge regarding Manager, the
Properties and the representations, warranties and covenants set forth in this
Section 11.

 

Section 12. Insurance Requirements.

 

(a) Property Insurance. Each Property Owner shall carry (or cause to be carried)
at its expense the following insurance:

 

(i) all risks property insurance and builder's risk insurance, where applicable,
on a full replacement cost basis covering its Property; and

 

(ii) commercial general liability insurance on an occurrence basis with the
applicable Property Owner as the insured with limits of not less than Ten
Million and No/100 Dollars ($10,000,000.00) for each occurrence, combined single
limit, on bodily injury, death or property damage.

 

Manager shall be named as an additional insured on each Property Owner's
liability insurance policies maintained with respect to this Agreement. Upon
request, Property Owners shall provide Manager certificates of insurance
outlining evidence of Property Owners' insurance and the terms thereof. Property
Owners' liability policies shall be primary (vis-a-vis any insurance carried by
Manager) as to claims arising out of activities of Manager with respect to the
Properties. Manager shall, if requested by Property Owners, obtain the insurance
policies set forth above, subject to Property Owners' approval thereof, but at
the applicable Property Owner's cost and expense. Manager shall use diligent
efforts at all times to comply with all the warranties, terms, and conditions of
such insurance. Manager shall notify Property Owners, and the applicable
insurance carrier, within twenty-four (24) hours after Manager receives notice
of any loss, damage, or injury and shall not knowingly take any action which
might prejudice Property Owners in their defense to a claim based on such loss,
damage, or injury.

 



 18 

 

 

(b) Manager Insurance. Manager shall maintain the following insurance coverage,
at Manager's cost:

 

Insurance Minimum Standards     Workers' Compensation

Coverage A:

Minimum limits required by Law (with proof of compliance as acceptable to Owner)

      Coverage B:  

$100,000 Bodily Injury by Accident (Each Accident)

$500,000 Bodily Injury by Disease (Policy Limit)

$100,000 Bodily Injury by Disease (Each Employee

    Commercial General Liability
Insurance $5,000,000     Automobile, Single Limited Bodily Injury and Property
Damage
$1,000,000, or as required by Law     Uninsured Motorists As required by
applicable Law     Fidelity Bond or Crime Insurance $1,000,000

 

 

Manager shall furnish Property Owners, not later than the date of this
Agreement, with certificates of insurance, or other proof evidencing its
insurance coverage as required, including evidence that Property Owners shall
receive thirty (30) days prior written notice of cancellation. The general
liability and automobile liability insurance shall include Owner and Property
Owners as additional insureds.

 

(c) Insurance Requirements. The insurance required under this Agreement shall be
written with insurers authorized to do business in the state where the
Properties are located, if related only to a particular Property, or each state
where a Property is located, if not related specifically to a Property, and
shall be rated at least A:IX by A.M. Best's Rating Service. Property Owners and
Manager may carry the insurance as part of a blanket insurance policy and in a
combination of primary and umbrella coverage. Property Owners and Manager may
self-insure for workers' compensation insurance in accordance with statutory
requirements.

 

(d) Contractor's and Subcontractor's Insurance. In addition, except to the
extent waived by Property Owners, Manager shall require that each contractor and
subcontractor hired to perform work at a Property (pursuant to contracts of a
size as established from time to time by the Operating Plan) maintain insurance
against risk of physical damage to personal property belonging to it in amounts
sufficient to replace such personal property in the event of loss, and insurance
coverage at such contractor's and subcontractor's expense, in the following
minimum amounts:

 

Insurance Minimum Standards Workers' compensation As required by law Employer's
liability $500,000 Comprehensive general liability $1,000,000 Comprehensive auto
liability $1,000,000

 

All such policies shall be at the sole cost and expense of the applicable
contractor or subcontractor, and shall include Owner and the applicable Property
Owner as additional insureds. A Property Owner may require additional coverage
if the work to be performed is, in such Property Owner's judgment, sufficiently
hazardous. Manager shall use good faith efforts to obtain not later than the
date of hiring of each contractor or subcontractor performing work at a Property
and use good faith efforts to keep on file policies of insurance, or other
evidence of compliance with these requirements. The policies of insurance shall
provide at least thirty (30) days' prior written notice of cancellation or any
material change in coverage to Manager, the applicable Property Owner and Owner.

 



 19 

 

 

(e) Tenant's Certificates of Insurance. If tenants' leases require that they
maintain any insurance coverage, Manager shall use diligent efforts to obtain
insurance certificates from each tenant and review the certificates for
compliance with the lease provisions. Manager shall notify Property Owners as
soon as practicable of any tenants which fail to provide necessary certificates
to Manager.

 

(f) Loan Requirements. If and to the extent the insurance requirements with
respect to a Property Owner set forth in the Loan Documents evidencing or
securing the Loan (or any other loan obtained by Owner or a Property Owner
secured by one or more Properties) exceed the requirements set forth in this
Section 12, the more stringent requirements set forth in such loan documents
shall govern.

 

(g) No Limitation on Coverage. Nothing contained in Section 14(k) shall limit
any party's recourse to or ability to recover under insurance required to be
maintained by any party under Section 12(a) or (b).

 

Section 13. Advertising and Publicity. Manager shall not issue or sponsor any
advertising or publicity that states or implies, either directly or indirectly,
that Owner or any Property Owner endorses, recommends, or prefers Manager's
services; provided, however, that during the Term, Manager and its Affiliates
shall have the right to advertise that it is the property manager of the
Properties. Further, Manager shall not use the logo of Owner or any Property
Owner or the logo or name of any direct or indirect Affiliate or investor in
Owner in any fashion without Owner's prior written approval.

 

Section 14. Miscellaneous.

 

(a) Section Headings. The section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the provisions of this Agreement.

 

(b) Notice. All notices, demands, consents, approvals, requests or other
communications which any of the parties to this Agreement may desire or be
required to give hereunder (collectively, "Notices") shall be in writing and
shall be conclusively deemed to have been duly given or delivered, as the case
may be, upon receipt during normal business hours on a Business Day, or if
received outside of normal business hours on a Business Day, then on the next
day which is a Business Day. Any Notice, the acceptance of delivery of which is
refused or which is incapable of being delivered during normal business hours on
a Business Day at the address specified herein or such other address designated
pursuant hereto, shall be deemed received as of the date of attempted delivery.
All notices, demands, consents, approvals, requests or other communications
which any of the parties to this Agreement may desire or be required to give
hereunder (collectively, "Notices") shall be in writing and shall be given by
(a) personal delivery or (b) a reputable overnight courier service, fees
prepaid, addressed as follows:

 

(1)           To Owner:

 

c/o Oaktree Real Estate Group
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn:  Cary Kleinman
Email: ckleinman@oaktreecapital.com    

With a copy to:

 

Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: General Counsel

Email: chip.burns@glenborough.com

     

(2)            To Property Owner(s):

 

c/o Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: General Counsel

Email: chip.burns@glenborough.com

   

With a copy to:

 

c/o Oaktree Real Estate Group
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn:  Cary Kleinman
Email: ckleinman@oaktreecapital.com    

(3)            To Manager:

 

Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: COO
Email: chip.burns@glenborough.com

 

 



 20 

 

 

Either party may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 14(b).

 

(c) Assignment. Except as provided below, (i) unless otherwise approved in
writing by Owner, in its sole and absolute discretion, none of the rights,
interests, duties or obligations created by this Agreement may be Transferred or
delegated in whole or in part by Manager, and any such purported Transfer or
delegation shall be void, and (ii) in the event that Owner approves any such
delegation, then any and all Management Fees hereunder shall be reduced by any
amounts, fees and expenses payable directly by Owner or Property Owner to the
person or entity to whom such rights, interests, duties or obligations are
delegated. Notwithstanding the foregoing, Manager may, and this Section 14(c)
shall not be construed to prevent, (A) the use by Manager of unrelated third
parties customarily used to perform design, construction, operations, accounting
audits and similar functions that are not customarily provided by property
managers of projects similar to the Properties or that are otherwise intended to
be supervised (rather than performed) by Manager under this Agreement, or (B)
the assignment, subcontracting or delegating by Manager of day-to-day management
responsibilities, leasing services and/or disposition services to one or more
local property managers or leasing companies, in each case so long as Manager
continues to supervise the overall management of the Properties, and in each
case without reduction in Management Fees payable to Manager if such third
parties, local property managers or leasing companies are compensated for their
services directly by Manager.

 

(d) Entire Agreement. This Agreement (including exhibits or signed addenda
hereto) contains the entire agreement among Property Owners and Manager, and no
oral statements or prior written matter not specifically incorporated herein
shall be of any force and effect. No variation, modification or changes hereof
shall be binding on either party hereto unless set forth in a document executed
by such parties or a duly authorized agent, officer, or representative thereof.

 

(e) No Recordation. Neither Property Owners nor Manager shall file or record any
instrument or document relative to this Agreement in the public records in any
County or State in which any Property Owner or Manager are doing business or its
assets are situated.

 

(f) Time is of the Essence. Time is of the essence in all aspects of the
performance of the obligations hereunder.

 

(g) Governing Law. The Laws of the State of California, and where applicable,
the United States, shall govern the validity, enforcement, and interpretation of
this Agreement.

 

(h) Litigation Costs. If any legal action or other proceeding of any kind is
brought for the enforcement of this Agreement or because of a default,
misrepresentation, or any other dispute in connection with any provision of this
Agreement or the Properties, the successful or prevailing party shall be
entitled to recover all reasonable fees and other costs incurred in such action
or proceeding, in addition to any other relief to which it may be entitled.

 



 21 

 

 

(i) Waiver. No failure by Owner, and Property Owner or Manager to insist on the
strict performance of any obligation, covenant, agreement, term or condition of
this Agreement, or to exercise any right or remedy available upon a breach of
this Agreement, shall constitute a waiver, and no breach shall be waived,
altered or modified, except by written instrument.

 

(j) Competing Properties. Owner and each Property Owner may own, invest in,
develop, operate, manage and/or lease properties which compete with the
Properties and Manager shall have no interest in such competing properties and
this Agreement shall not apply to any such competing properties. Manager hereby
covenants and agrees that so long as this Agreement remains in force, Manager
will not become manager and/or leasing agent for any other office or industrial
properties that is a Competing Opportunity (as defined in the Company LLC
Agreement), unless MN Retail or its Affiliates have failed to accept a ROFO
Opportunity (as defined in the Company LLC Agreement) with respect to such
Competing Opportunity in accordance with the terms and conditions of the Company
LLC Agreement. Manager covenants and agrees that it will not solicit any tenant
to relocate to any other property which Manager or any Affiliate of Manager
directly or indirectly owns, leases, manages or otherwise possesses an interest.
Owner and Property Owners acknowledge and agree that interests of SRT or its
Affiliates with respect to the Ensenada Square Property shall not be deemed a
violation of this subsection (j).

 

(k) Limitation of Property Owners' Liability; Limitation of Owner's Liability.
Property Owners and Manager agree that, notwithstanding any other provision of
this Agreement or any rights which Manager might otherwise have at law, equity,
or by statute, whether based on contract or some other claim, any liability of a
Property Owner to Manager shall be satisfied only from such Property Owner's
interest in the Property owned by such Property Owner and the proceeds thereof.
Without limiting the generality of the foregoing, if a Property Owner is or
becomes a partnership, the general or limited partners, employees, agents, or
affiliates of such Property Owner shall not in any manner be personally or
individually liable for the obligations of such Property Owner hereunder or for
any claims related to this Agreement or the operation of the Properties. If a
Property Owner is or becomes a corporation, no officer, employee, agents, or
affiliates of such Property Owner shall in any manner be personally or
individually liable for the obligations of such Property Owner hereunder or for
any claim in any way related to this Agreement or the operations of the
Properties. In no event shall Owner have any liability hereunder. The provisions
of this Section 14(k) shall survive the expiration or earlier termination of
this Agreement.

 

(l) Venue. Each of the parties hereto consents to the jurisdiction of any court
in the State of California for any action arising out of matters related to this
Agreement. Each of the parties hereto waives the right to commence an action in
connection with this Agreement in any court outside of the State of California.

 

(m) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

 

(n) Trademarks. All Trademarks that identify any Property, Owner, and Property
Owner, any Affiliate of Owner or that are otherwise owned by Owner, and Property
Owner or any Affiliate of Owner or any Property Owner are the sole property of
Owner, such Property Owner or their Affiliates, and as among Manager, Owner,
Property Owners or their Affiliates, Owner, Property Owners or their Affiliates
shall own any variants or derivatives of such Trademarks or any confusingly
similar Trademarks that may be developed in the future with respect to any
Property. Manager will have no rights to any such Trademarks notwithstanding any
use of the same by Manager in connection with its activities with respect to a
Property or any participation by Manager or its personnel in the development of
any of the same. Manager hereby assigns to Owner any rights (including any and
all intellectual property rights) in all work product prepared, developed, or
provided by Manager as part of performing duties under this Agreement. Without
limiting the foregoing, Manager acknowledges that all original works of
authorship which are made by Manager (solely or jointly with others) as part of
performing duties under this Agreement which are protectable by copyright are
"works made for hire," pursuant to the United States Copyright Act (17 U.S.C.,
Section 101) for Owner. If any of the works of authorship which are made by
Manager (solely or jointly with others) as part performing duties under this
Agreement are held for any reason not to be "works made for hire" for Owner or
Property Owners, or if ownership of all right, title and interest in and to such
works including any related intellectual property rights has not vested
exclusively and immediately in Owner or Property Owners (or any of them), upon
creation, Manager irrevocably assigns, without further consideration, any and
all right, title and interest in and to such works to Owner, including any and
all intellectual property rights with respect thereto.

 



 22 

 

 

(o) Website. Manager shall take all actions (subject to Property Owners'
approval) to establish and continuously maintain a joint ventures landing page
on the existing SRT website with links to each Property (individually and
collectively referred to herein as a "Property Website"). Rights to the Property
Website including all content, artwork, graphic designs, links, layout, look and
feel, works of authorship, software (both in object and source code form), work
flows and processes, documentation and all other information needed to run the
website shall be the sole property of the Property Owner that owns the Property
to which such Property Website relates. To the extent that Manager hosts,
develops or manages a Website and/or contracts for the hosting, development or
management of a Property Website, Manager shall ensure that any rights in and to
the Property Website including all intellectual property rights therein inure
solely to the applicable Property Owner. With respect to the information or
content related to a Property that is linked to the SRT website, Manager shall,
upon expiration or earlier termination of the Term of this Agreement, at Owner's
expense, make arrangements to transfer such information including all content,
artwork, graphic designs, layout, look and feel, works of authorship, software
(both in object and source code form), work flows and processes, documentation
and all other information needed to run the content on a separate and distinct
website to Owner or another Person designated by Owner, with appropriate
releases or transfers of rights with respect to all of the same.

 

(p) No Partnership/Fiduciary Relationship. Manager is an independent contractor
and the parties acknowledge and agree that the relationship created by this
Agreement between Property Owners and Manager is one of contract only, and that
no partnership, joint venture other fiduciary or quasi-fiduciary relationship is
intended or in any way created hereby; provided, however, that to the extent
Manager is authorized pursuant to the terms hereof to enter into contracts with
respect to any Property in a Property Owner's name, it shall enter into such
contracts in the name of such Property Owner as Property Owner's agent and shall
exercise the prudent expert standard of care.

 

(q) Construction. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party (notwithstanding any rule of law requiring an Agreement to be strictly
construed against the drafting party).

 

(r) Certain Terminology. Whenever the words "including", "include", or
"includes" are used in this Agreement, they should be interpreted in a
non-exclusive manner as though the words ", without limitation," immediately
followed the same.

 

(s) Non-Business Days. Whenever action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time or by a particular date that ends or occurs on a day other than a
Business Day, then such period or date shall be extended until the immediately
following Business Day.

 

(t) Successors and Assigns. Subject to Section 14(c), this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

(u) No Third Party Beneficiaries. Except as otherwise expressly provided herein,
the provisions of this Agreement are for the exclusive benefit of the parties
hereto and their permitted successors and assigns and are not for the benefit of
any other person or entity (including, without limitation, the Manager and any
tenants of any Property). Notwithstanding the foregoing, the parties hereby
acknowledge that Owner is an intended third party beneficiary of this Agreement
and shall have the right to enforce this Agreement in accordance with its terms.

 

(v) Property Owner's Representatives; Consents and Approvals. Any approval or
consent required from a Property Owner or Property Owners may be given by Owner
and Owner's representatives from time to time designated by Owner to Manager in
writing. Owner may from time to time designate representatives to approve
matters, receive reports, materials, or other items, or otherwise take action on
behalf of Owner, and Manager shall cooperate fully with such representatives, to
the same extent as if dealing directly with Owner.

 

(w) Attorneys' Fees. If any action is brought by any party to this Agreement to
enforce or interpret its terms or provisions, the prevailing party will be
entitled to reasonable attorney fees and costs incurred in connection with such
action prior to and at trial and on any appeal therefrom. The prevailing party
shall be determined by the court based upon an assessment of which party's major
arguments made or positions taken in the proceedings could fairly be said to
have prevailed over the other party's major arguments or positions on major
disputed issues in the court's decision. If the party which shall have commenced
or instituted the action, suit or proceeding shall dismiss or discontinue it
without the concurrence of the other party, such other party shall be deemed the
prevailing party.

 



 23 

 

 

(x) Several Obligations. Manager and Property Owners hereby acknowledge that
this Agreement could have been executed as three separate agreements, with each
Property Owner executing an agreement with Manager with respect to its Property
only; however, for economy and ease of reference, the parties agreed to execute
a single agreement. Therefore, Manager hereby acknowledges and agrees that the
obligations of each of the Property Owners hereunder shall be several, but not
joint, with each Property Owner (i) being liable only for amounts due to Manager
on account of Services performed by Manager with respect to such Property
Owner's Property and (ii) being obligated to indemnify Manager only for acts or
omissions of such Property Owner.

 

[NO FURTHER TEXT – SIGNATURES ON NEXT PAGE]

 

 



 24 

 

 

THIS AGREEMENT is executed to be effective as of the date first above written.

 



PROPERTY OWNERS:

 

SGO MN West Village, LLC,

a Delaware limited liability company,

 

By:     SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:  GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

     

SGO MN Maplewood, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         

SGO MN Westgate Shopping Center, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         



 

 



 

Signature Page – Property Management Agreement

 

 

 



SGO MN Westlake Center, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:  GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By:/s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         

SGO MN Omaha, LLC,

a Delaware limited liability company,

 

By:     SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         

SGO MN Jamestown Business Center, LLC,

a Delaware limited liability company,

 

By:     SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

 



 

 

 



 

Signature Page – Property Management Agreement

 

 

 



SGO MN Lakeville, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By: GLB SGO MN, LLC,

          a Delaware limited liability company

          its Managing Member

 

 

          By: /s/ G. Lee Burns

                     Name: G. Lee Burns

                     Its: Senior Vice-President

         

SGO MN Southpond, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         

SGO MN 4615 Grand, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         



 

 

 

 

Signature Page – Property Management Agreement

 

 

 





SGO MN Med Park, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         

SGO MN Burnsville, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:   GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By: /s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

         

SGO MN Evergreen, LLC,

a Delaware limited liability company,

 

By:    SGO MN Retail Acquisitions Venture, LLC,

a Delaware limited liability company,

its Sole Member

 

By:  GLB SGO MN, LLC,

a Delaware limited liability company

its Managing Member

 

 

By:/s/ G. Lee Burns

Name: G. Lee Burns

Its: Senior Vice-President

 





 



MANAGER:

 

GLENBOROUGH, LLC,

a Delaware limited liability company

 

 

By:/s/ Andrew Batinovich

Name: Andrew Batinovich

Its: Chief Executive Officer

 





 

 

Signature Page – Property Management Agreement

 

 





EXHIBIT A-1

 

LEGAL DESCRIPTION OF LAND

 

 

 

1. Burnsville 1 Strip Center, Burnsville, MN

 

[image_005.gif]

 

 Exhibit A-1-1 

 

 

 

[image_006.gif]

 

 

 

[image_007.gif]

 

 Exhibit A-1-2 

 

[image_008.gif]

 

 Exhibit A-1-3 

 

 

 

[image_009.gif]

 

 Exhibit A-1-4 

 

[image_010.gif]

 

 

 

 Exhibit A-1-5 

 

 

[image_011.gif]

 

[image_012.gif]

 

[image_013.gif]

 

 Exhibit A-1-6 

 

[image_014.gif]

 

 

 

[image_015.gif]

 

[image_016.gif]

 



 Exhibit A-1-7 

 

 

 

[image_017.gif]

 

[image_018.gif]

 

 Exhibit A-1-8 

 

[image_019.gif]

 

[image_020.gif]

 

 



 Exhibit A-1-9 

 

 

[image_021.gif]

 

[image_022.gif]

 

 

 

 Exhibit A-1-10 

 

 

EXHIBIT B

 

Manager'S COMPENSAtion

 

1.Management Fee. The "Management Fee" due with respect to each Property shall
be equal to three percent (3.00%) of the Gross Revenues collected from the
operation of such Property. "Gross Revenues" shall mean all revenues actually
collected and deposited in the Locked Account each month, including rent,
operating costs reimbursements, charges for services, and any other income, but
excluding the following items: (a) security deposits, unless and until applied
toward rent or other lease payments due to the applicable Property Owner; (b)
loan proceeds or insurance proceeds (unless such insurance proceeds represent
lost rents); (c) condemnation awards; (d) tax rebates; (e) any portion of
revenue determined to be a bad debt; (f) revenue received for tenant
improvements, whether paid in one payment or over a future period; (g) proceeds
from the sale of assets received or accrued, unless such assets were in lieu of
rent; (h) interest income received; (i) intentionally omitted; (j) capital
contributions from members of the applicable Property Owner or member loans
advanced by members of such Property Owner; (k) proceeds from the sale,
financing or refinancing of any Property (or any portion thereof, including, any
real or personal property) or of capital assets, furniture, fixtures or
equipment made in the ordinary course of replacement of such items; and (l) any
other item customarily excluded under similar management agreements in the
locale of the applicable Property. The Management Fee for any partial month
during the term of this Agreement shall be paid pro-rata based upon a 365-day
year.

 

2.Construction Management Fee. In exchange for construction supervisory services
to be provided by Manager pursuant to the terms of this Agreement, Owner shall
pay to Manager the following fees for any construction projects (on a
project-by-project basis), the Cumulative Cost of which exceeds $25,000: (i)
five percent (5.00%) of the first $300,000 of the Cumulative Costs; (ii) four
percent (4.00%) of the Cumulative Costs which exceeds $300,000 but is less than
or equal to $500,000; and (iii) three percent (3.00%) of all Cumulative Costs in
excess of $500,000 (the "Construction Management Fee"). "Cumulative Costs" shall
mean the total actual cost (excluding "soft costs") of a project, which
represents the aggregate cost of all contracts, vendors and service providers
hired in connection with such project. Application for payments shall be
submitted monthly by Manager and the applicable Property Owner shall make
payments owing hereunder within thirty (30) days after such Property Owner's
receipt of the application with satisfactory supporting documentation.

 

3.Leasing Commissions. In exchange for leasing services to be provided by
Manager pursuant to the terms of this Agreement, the applicable Property Owner
shall pay to Manager: (i) six percent (6%) of base rent for the first one
hundred twenty (120) months of the initial term for new Leases procured for such
Property Owner's Property by Manager and expansions of existing leases at such
Property, and (ii) three percent (3%) of base rent for the first one hundred
twenty (120) months of the renewal term for extensions and renewals of existing
leases at such Property (the "Leasing Commission"). If, however, the foregoing
leasing commission structure is not the structure that is commonly utilized in a
particular market area where the applicable Property is located, then the
applicable Property Owner and Manager may utilize an alternative leasing
commission structure that is commonly utilized in the market area, such as the
payment of a certain dollar amount per square foot for a certain period of the
lease term; provided, that the same is agreed to in writing in advance by both
Manager and the applicable Property Owner (which agreement shall require the
approval of MN Retail); provided, further, that if Manager and the applicable
Property Owner are unable to so agree, then the foregoing schedule shall be used
to determine the Leasing Commission due to Manager. Notwithstanding the
foregoing, or anything to the contrary herein, (a) Manager shall be responsible
for paying the fee of any broker from the commission due to Manager pursuant to
the foregoing (i.e. the leasing commission earned by Manager will be reduced by
any amounts owed to any broker) and (b) in no event will Manager be entitled to
any Leasing Commission for any new leases, lease expansions or lease renewals
entered into by a Property Owner following the expiration of the Term, whether
or not Manager would customarily be deemed to be the procuring cause of such new
lease, lease expansion or lease renewal, unless within thirty (30) days after
the expiration of the Term or the termination of the Agreement, Manager delivers
to Property Owner a written list of those tenants or potentials tenants with
whom Manager engaged in substantive leasing negotiations or from whom Manager
received a written lease proposal, prior to such expiration or termination. If
any such identified tenant or potential tenant enters into a new lease, lease
expansion or lease renewal within seventy-five (75) days after the date of
expiration or termination of the Term, so long as the Agreement was not
terminated by Property Owners pursuant to Section 3(c)(i) of the Agreement,
Manager shall be entitled to a leasing commission with respect thereto equal in
amount to the commission Manager would have received had such new lease,
expansion or renewal been entered into prior to such expiration or termination.

 

4.No additional or other fees shall be paid by Property Owners to Manager
hereunder.

 

 Exhibit B-1-1 

 

 

EXHIBIT C

 

REPORTING REQUIREMENTS

 

On or before the stated day of each calendar quarter during the Term, Manager
shall, deliver to Property Owners one (1) copy of the following statements
pertaining to the Properties for the immediately preceding calendar quarter,
prepared on cash basis (modified as appropriate) and broken out by Property and
aggregated:

 

i.Within twenty-one (21) days after the end of each calendar quarter, a
comparison of the prior quarter's activities with the Budget and Operating Plan
and the previously submitted schedule for such quarter (and including cumulative
year to date information with respect to each of these items), and an
explanation of the discrepancies;

 

ii.Within fifteen (15) days after the end of each calendar quarter, (a) any
material legal issues of which Manager is aware, such as material claims filed
or threatened against any Property Owner or the existence of material claims by
any Property Owner against other parties, (b) incident reports, and (c) a
pertinent market report on sales and leasing activity in the vicinity of each
Property, and a status report of the Company's activities during such calendar
quarter, including descriptions of additions to, dispositions of and leasing and
occupancy of Properties;

 

iii.Proposed construction and architect's contracts, if applicable;

 

iv.Proposed design update and progress under plans and specifications, and
updates on progress thereunder, if applicable; and

 

v.Financial statements required under the LLC Agreement.

 

On or before the thirtieth (30th) day of each calendar month during the Term,
Manager shall, deliver to Property Owners one (1) copy of the following
statements pertaining to the Properties for the immediately preceding calendar
month, prepared on a cash basis (modified as appropriate) and broken out by
Property and aggregated:

 

i.Bank account(s) statement(s) and reconciliation(s); and

 

ii.Detailed rent rolls, including vacant space, aged delinquency schedules and a
security deposit report;

 

Reports shall be delivered to Property Owners at the notice addresses given
above. Such monthly statements shall be in form reasonably satisfactory to
Property Owners. Property Owners may reasonably amend their accounting and
reporting requirements at any time during the Term.

 

 Exhibit C-1 

 

EXHIBIT D

 

APPROVAL GUIDELINES

 

Notwithstanding anything in this Agreement to the contrary, but without
limitation on other restrictions on Manager contained in the Agreement, the
following actions by Manager shall require the prior written approval of Owner:

 

(a) Execution of any service contract or equipment lease for the management,
operation, maintenance, repair or upkeep of the Properties that varies from the
approved Budget.

 

(b) any improvement, rehabilitation, alteration, repair, or completion of
construction of any Property (other than in the case of an emergency, where such
action is required prior to obtaining consent, and the aggregate cost of such
action is less than $25,000) that vary materially from the ranges and guidelines
in the Budget or Operating Plan (for purposes of this Exhibit D, such a material
variance shall be (I) an amount that is not within the ranges established in the
Operating Plan or is in excess of the amount set forth in the Budget for such
expenditure or line item by more than $10,000 (in addition to individual
expenditures and obligations, such test shall be applied to aggregate
expenditures and obligations made on a monthly basis as well); provided,
however, that any tenant improvement contemplated by any approved lease or lease
not requiring approval hereunder shall not be deemed a violation of this Exhibit
D or (II) terms that materially conflict with the other guidelines in the
Operating Plan regarding such transactions).

 

(c) Any disposition.

 

(d) Any expenditure which would result in an approved Budget category being
exceeded by more than $10,000.

 

(d) The making of any recurring operating expenditure or incurring of any
recurring operating obligation by or on behalf of Owner that varies materially
from the Budget or entering into (or amending or modifying) of any agreement
which was not specifically included or provided in the Budget or under the
Operating Plan, or otherwise approved by the Majority Members (for purposes of
this Exhibit D, such a material variance shall be (A) expenditures or
obligations involving an amount that is in excess of the amount set forth on a
monthly basis or on an annual basis in the Budget for such expenditure on a line
item basis by more than $10,000 for such period, (B) expenditures or obligations
involving the incurrence of an expenditure or obligation for any transaction or
any series of related transactions when taken with all prior expenditures or
obligations during the particular quarter or fiscal year related thereto exceeds
the maximum expenditure amount provided in the Budget or the Operating Plan for
such particular transaction or series of transactions for such period by
$10,000, or (C) in the case of any material service, maintenance or similar
agreement proposed to be entered into, such agreement is not terminable (without
penalty) by Owner on thirty (30) calendar days or less written notice to the
other party; provided, however, that expenditures made or obligations incurred
or agreements entered into pursuant to, or which are specifically included in or
provided under, the Budget or Operating Plan or otherwise previously approved by
Owner shall not be Major Decisions to the extent they do not vary (other than
immaterial variances) from the Budget and Operating Plan); provided, further,
that expenditures made in connection with snow removal costs at the Properties
under approved agreements shall not require prior written approval of Owner.

 



 Exhibit D-1 

 

 

SCHEDULE E

 

Legal Fees

 

 

 

Manager:       Field Office:       Tenant Name:       CTI Tenant I.D.:      
Project Name:       Project I.D.:        

 

 

Account No.:

 

 

 

 

 

1703 DFLEGAL

 

 

 

(a) TYPE (i) FEE Assignment, Sublease or Short Form
Lease                                                                         1,000.00
        Amendments/Terminations (enter expansions under New Leases/Expansions)  

Up to 2,000 sq.ft 1,700.00



 

       

2,001 to 5,000 sq.ft 3,500.00



 

       

5,001 to 10,000 sq.ft 5,000.00

 

 

10,001 and up 7,200.00

 

     

 

 

  New Leases / Expansions (select category based on final size)   Storage
Agreement                                                                                                               1,000.00
      Lease/Expansion Up to 2,000 sq.ft.        3,000.00       Lease/Expansion
2,001 to 5,000 sq.ft.        5,500.00       Lease/Expansion 5,001 to 10,000
sq.ft.        7,200.00       Lease/Expansion 10,001 and up      15,000.00      

 

Extraordinary No. of extraordinary

Negotiation conference calls/drafts:

 

 

300.00/call

550.00/draft

 

 

 

 

 

 

Regional Leasing Director:   Date:   Counsel Approval (required)   Date:  

 

 

Property Accountant—Please see Koti for cash receipt coding.

 

 

SFI-620888935v6



 Exhibit E-1 



 

